Exhibit 10.57

 

TERM LOAN AGREEMENT

 

VIVUS, INC., a Delaware Corporation and VIVUS REAL ESTATE LLC, a New Jersey
Limited Liability Company with a business address of 1172 Castro Street,
Mountain View, CA 94040 (jointly and severally if more than one, the “Borrower”)
and Crown Bank, N.A., a banking association created and existing under the laws
of the United States of America with a principal office located at 715 Route 70,
Brick, NJ 08723 (the “Bank”), for valuable consideration, the receipt of which
is hereby acknowledged, agree as follows:

 

I.              DEFINITIONS.

1.                             Each reference herein to:

 

a.                             “Accounts”, “Chattel Paper”, “Consumer Goods”,
“Documents”, “Equipment”, “Farm Products”, “Fixtures”, “General Intangibles”,
“Goods”, “Instruments”, “Inventory”, “Money”, and “Securities” shall have the
meaning assigned to each in the Uniform Commercial Code from time to time in
effect in the State (the “UCC”);

b.                            “Affiliates of Borrower” means any person or
entity that, directly or indirectly, controls, is controlled by or is under
common control with the Borrower or is an inside director or officer of the
Borrower.  For purposes of this definition, the term “control” (including the
terms “controlling”, “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to vote five percent (5%) or more
of (i) the voting stock of a corporation, (ii) the partnership interests of a
partnership, or (iii) the membership interests of a limited liability company,
or to direct or cause the direction of the management and policies of any such
entity, whether through the ownership of voting stock, partnership interests,
membership interests, by contract or otherwise;

c.                             “Books and Records” shall mean all books,
correspondence, credit files, records and other documents relating directly or
indirectly to the Obligations and the Collateral, including, without limitation,
all tapes, cards, runs, data bases, software programs, diskettes, and other
papers and documents in the possession or control of the Borrower, any computer
service bureau, or other agent or independent contractor:

d.                            “Loan Documents” shall mean this Agreement, the
Note, any Bank issued Commitment Letter and any amendments thereto, and any and
all mortgages, pledge agreements, security agreements, financing statements,
guaranties and other documents related to this Agreement and/or the Loan;

e.                             “Material Adverse Change” shall mean with respect
to the Borrower and any guarantors and any of their respective properties or
revenues, an event, action or condition that would or is reasonably likely to
(i) adversely affect the validity or enforceability of, or the authority of the
Borrower and/or any guarantor to perform their respective obligations under, the
Loan Documents, or (ii) materially adversely affect the business, operations,
assets or condition (financial or otherwise) of the Borrower and/or any
guarantor or the ability of the Borrower and/or any guarantor to perform their
respective obligations under any of the Loan Documents, or (iii) materially
adversely affect the value of any Collateral;

f.                               “Rate”  For the first year of this Note, the
interest rate will be fixed at eight and one-quarter (8.25%) percent, which is
equal to the Wall Street Journal Prime Rate plus one (1%) percent and then
adjusted annually to a fixed rate for the year equal to the Wall Street Journal
Prime Rate plus one (1%) percent, with a floor rate of seven and one-half
(7.50%) percent at all times, subject to Article V, Section 8.

g.                            “State” shall mean the State of New Jersey.

 

II.             LOAN.

1.                              Term Loan; Purposes.  The Bank agrees on the
terms and provisions of this Agreement to extend a term loan for the account of
the Borrower in the principal sum of Five Million Three Hundred Seventy-Five
Thousand and No/100 Dollars ($5,375,000.00) (the “Loan”) for the following
purpose(s):  Purchase real estate

 

2.                              Note; Interest Calculation.  The Loan shall be
evidenced by the Borrower’s note of even date with this Agreement (which note
and all amendments thereto and any additional or supplementary notes executed
pursuant to this Agreement are herein referred to collectively as the
‘‘Note’’).  The interest rate initially set forth in the Note is a variable
rate.  Interest shall be calculated on the basis of a 360-day year using the
actual number of days elapsed.  On maturity, whether scheduled or otherwise,
both principal and all accrued and unpaid interest shall be immediately due and
payable.

 

3.                              Late Fee.  If the entire amount of any required
principal and/or interest is not paid in full within (15) days after the same is
due, the Borrower shall pay to the Bank a late fee equal to five percent (5%) of
the required payment.

 

4.                              Prepayment.  During the term of the Loan, for
the loss on income, there shall be a premium for the prepayment of the Loan
before its scheduled maturity.  (a)  Except as set forth in
subsection (b) below, if the Loan is prepaid, in whole or in part, within the
first year of its term, the premium shall be five (5%) percent of the prepaid
amount.  If prepayment occurs in the second year of its term, the premium shall
be four (4%) percent.  If prepayment occurs in the third year the prepayment
shall be three

 

1

--------------------------------------------------------------------------------


 

(3%) percent.  If prepayment occurs in the fourth year the premium shall be two
(2%) percent, and one (1%) percent if it occurs in the fifth year.  At no time
shall the prepayment premium be less than one (1%) percent.  (b)  If the
Borrower sells one of the two buildings to an independent party at a later date,
the Bank will assess a one (1%) percent premium provided the Bank received a
payment reducing the loan in an amount equal to forty (40%) percent of the
initial appraised value and the remaining parcel has a loan to value not less
than sixty (60%) percent of the remaining balance of the loan.  In addition, the
Borrower must pay a Five Thousand ($5,000.00) and 00/100 Dollar release fee for
the release of the parcel.

 

III.           REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants that:

 

1.                              Organization and Powers.  (a) If a corporate,
partnership, limited liability company or trust Borrower, it is duly organized,
validly existing and in good standing under the laws of the state of its
formation and in every other jurisdiction, except where the failure to so
qualify would not have a material adverse effect upon the Borrower, its
property, its financial condition, or otherwise, (b) it has the power and
authority to own its properties and to carry on its business as now being
conducted and, if a corporate, partnership, limited liability company or trust
Borrower, is qualified to do business in every jurisdiction where such
qualification is necessary, (c) it has the power to execute, deliver and perform
the Loan Documents, (d) the execution, delivery and performance of the Loan
Documents have been duly authorized by all requisite action, (e) the execution,
delivery and performance of the Loan Documents will not violate any provision of
law, any order of any court or other agency of government, the Articles of
Formation or By-laws of a corporate Borrower, the partnership agreement of a
partnership Borrower, the Articles of Incorporation or Operating Agreement of a
limited liability company Borrower, or the trust agreement of a trust Borrower,
or any indenture, agreement or other instrument to which it is a party, or by
which it is bound, or be in conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any such indenture,
agreement or other instrument, or result in the creation or imposition of any
lien, charge or encumbrance of any nature whatsoever upon any of the property or
assets of the Borrower (other than in favor of the Bank) or the acceleration of
any of its outstanding indebtedness.

 

2.                              Financial Statements.  The Borrower has
heretofore furnished to the Bank accurate and complete financial data and other
information based on its operations in previous years, and said financial data
fairly presents the financial position and the results of operations for the
periods indicated therein.  There has been no Material Adverse Change since the
date of the most recent financial statement.

 

3.                              Litigation.  There is no action, suit or
proceeding at law or in equity or by or before any governmental instrumentality
or other agency now pending or threatened against or affecting the Borrower.

 

4.                              No Conflict.  The Borrower is not a party to any
agreement or instrument or subject to any restriction materially or adversely
affecting its business, properties or assets, operations or condition, financial
or otherwise.  The Borrower has no knowledge that it is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party.

 

5.                              Use of Proceeds.  No part of the proceeds of the
Loan will be used for consumer purposes or will be used, in whole or in part, to
purchase or carry, directly or indirectly, any margin stock or margin security
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System) or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or margin security.  If requested by the Bank,
the Borrower will furnish in connection with this Agreement a statement in
conformity with the requirements of Federal Reserve Form U-1 referred to in said
Regulation U.

 

IV.           CONDITIONS OF LENDING.

 

1.        The Bank shall be obligated to extend the credit and make the advances
under this Agreement only if on the date such advance is requested:

 

a.                             The Bank shall have received, to the extent
applicable (i) copies of the Articles of Incorporation, Certificate of
Incorporation, Certificate of Limited Partnership, or Certificate of a Limited
Liability Company or Partnership, each certified by the secretary of state of
the state of its formation, (ii) copies of partnership, trust, or operating
agreements, each certified to the Bank by a duly authorized representative of
such Borrower, (iii) Good Standing, Subsistence and/or Existence Certificates of
the state of formation of the Borrower if applicable, and from all other states
where such Borrower conducts its business or holds property, (iv) duly adopted
resolutions authorizing the execution, delivery and performance under the Loan
Documents certified by an officer of the Borrower; (v) a title policy insuring
that the Bank’s loan is a first lien on the Property, (vi)  copy of the
Certificate of Inspection from the Department of Community Affairs, Bureau of
Housing Inspection of the State of New Jersey and a copy of the Certificate of
Occupancy of both Properties;

b.                            The representations and warranties in Part III
hereof are true and correct;

c.                             No Event of Default shall have occurred;

 

2

--------------------------------------------------------------------------------


 

V.                                              COVENANTS.

 

The Borrower covenants and agrees that it will:

 

1.                              a.  Legal Existence; Insurance; Etc.  Keep in
full force and effect its legal existence (if a corporation, partnership,
limited liability company or trust), authority, rights, licenses, permits and
franchises and operate its business as conducted prior to the date hereof;
maintain all property used in the conduct of its business and keep the same in
good repair, working order and condition; and maintain adequate insurance on its
properties against fire, theft, and extended coverage risks and against public
liability and property damage and products liability and such other risks as may
be required by law or as may be reasonably required by the Bank, in such form,
for such periods, and written by such companies as may be satisfactory to the
Bank, such insurance in the case of a secured loan to name the Bank as
additional insured and/or mortgagee/loss payee.  All policies of insurance shall
provide for at least thirty (30) days’ written notice to the Bank prior to
cancellation or change in the coverage, scope or amount of any such policy or
policies.  Borrower shall furnish the Bank with certificates of compliance with
the foregoing insurance provision.

b.  Compliance with Laws.  Comply with all present and future applicable laws,
ordinances, rules, regulations, directives and other requirements of all
governmental instrumentalities, including without limitation those relating to
Hazardous Substances, within such time periods as required thereby, with time
being of the essence.

 

2.                              Operation of Business.  Maintain and operate its
business in a proper and efficient manner.

 

3.                              Payment of Taxes.  Pay and discharge all taxes,
assessments, and governmental charges imposed upon Borrower, its income or its
property before the same shall be in default, as well as all lawful claims for
labor, materials and supplies or otherwise which, if unpaid, might become a lien
upon any such properties.

 

4.                              Financial Statements.  Furnish to the Bank:

 

a.                             promptly, from time to time as requested by the
Bank, and in all events within one hundred twenty (120) days after the close of
each applicable party’s tax year, (i) with respect to the Borrower and all
corporate, partnership or trust guarantors, financial statements (audited if
requested), balance sheets, profit and loss statements, together with supporting
schedules, signed and in such form as may be acceptable to the Bank; (ii) with
respect to all individual guarantors, signed personal financial statements; and
(iii) with respect to all entities and individuals referred to in (i) and (ii),
current Federal income tax returns (with all schedules and exhibits), or in the
case of a partnership, Form 1065 (with all schedules and exhibits).  In any
event, all the documents referred to in this subparagraph (a), regardless of
when last submitted, must be submitted to the Bank, as often as the Bank shall
deem necessary, if there occurs a Material Adverse Change;

b.                            promptly, from time to time, such other
information regarding the operations, assets, business, affairs and financial
condition of the Borrower and all guarantors, as the Bank may reasonably
request; and

c.                             with respect to all personal financial statements
submitted by individual guarantors, such statements shall be on forms prescribed
by the Bank.

 

5.                              Inspection.  Permit agents or representatives of
the Bank, at reasonable hours and upon reasonable notice, to inspect the Books
and Records of the Borrower and to make abstracts or reproductions thereof, all
at the Borrower’s expense.

 

6.                              Adverse Changes.  Promptly advise the Bank of
any Material Adverse Change.

 

7.                              Accounting System.  Maintain a standard system
of accounting in accordance with generally accepted accounting principles.

 

8.                              Depository.  Maintain the Bank as the Borrower’s
depository and maintain in one or more accounts at the Bank, a minimum collected
balance of $100,000.00, to be analyzed annually.  If the minimum balance is not
maintained the interest rate will be automatically increased by one-half (.5%)
percent.

 

9.                              Sales of Accounts and Instruments.  Not sell,
assign, discount or dispose of any Accounts or Instruments held by the Borrower,
with or without recourse, except for collection (including endorsements) in the
ordinary course of business.

 

10.                        Sales and Transfers.  Not sell, assign, lease,
transfer, sell and leaseback, or otherwise dispose of all or any material amount
of its assets not in the ordinary course of business to any person or entity or
turn over the management of, or enter into a management contract with respect
to, such assets.

 

11.                        Valuation.  Not write up (by creating an appraisal
surplus or otherwise) the value of any capital assets above their cost less the
depreciation regularly allowable thereon.

 

12.                        Fundamental Changes.  Not dissolve, liquidate,
consolidate with or merge with any corporation, limited liability company or
other entity or agree to do any of the foregoing.

 

13.                        Additional Covenants.  Comply special provisions with
the additional covenants, if any, set forth on affixed Exhibit A-1.

 

VI.                                          SECURITY AGREEMENT AND OTHER
SECURITY DOCUMENTS.

1.                              Security Interest; Collateral; Obligations.  The
Borrower hereby grants to the Bank, as security for any and all obligations
whatsoever of the Borrower to the Bank, whether direct, indirect, absolute or
contingent, due or to become due, and whether

 

3

--------------------------------------------------------------------------------


 

now existing or hereafter arising and howsoever evidenced or acquired, including
without limitation all indebtedness and liabilities evidenced by the Loan, this
Agreement, the other Loan Documents, checking account overdrafts, and letter of
credit reimbursement agreements, excluding, however, indebtedness incurred
primarily for personal, family or household purposes (collectively, the
“Obligations”), a first lien on, and a security interest in and agrees and
acknowledges that the Bank has and will continue to have a first lien on and a
perfected security interest in all of the Collateral described below, both
presently owned and after acquired, together with all proceeds and products
thereof, additions and accessions thereto, and all replacements and
substitutions therefor (collectively, the “Collateral”), including all such
Collateral which constitutes Fixtures attached to the Property as set forth on
Exhibit A-4 and the Certificate of Deposit (as defined below).

 

2.                              Borrower hereby warrants, covenants and agrees
that:

 

a.                             Title; Adverse Liens.  Except for prior security
interests disclosed on Exhibit A-2 (if any) and except for the security interest
granted hereby, the Borrower is the owner of presently owned Collateral and will
be the owner of Collateral hereafter acquired free from any lien or encumbrance
(other than those in favor of the Bank), and Borrower will defend the Collateral
against the claims and demands of all persons at any time claiming the same or
any interest therein.

b.                            Financing Statements.  Except for financing
statements evidencing the security interests which may be listed on Exhibit A-2
(if any), no financing statements covering any Collateral are on file in any
public office.  At the request of the Bank, the Borrower will execute one or
more (i) financing statements pursuant to the UCC; (ii) title certificate lien
application forms; and (iii) other documents necessary or advisable to perfect
the security interests evidenced hereby, all in form satisfactory to the Bank. 
Where allowed by law, the Borrower hereby irrevocably authorizes the Bank to
file financing statements and amendments without the signature of the Borrower. 
The Borrower will pay the cost of filing the aforesaid documents or filing or
recording this Agreement in all public offices wherever filing or recording is
deemed by the Bank to be necessary or desirable.

c.                             Adverse Liens.  The Borrower will keep the
Collateral free from any future adverse liens.

d.                            Mortgages; Fixtures; Farm Products.  If the
Borrower has granted a mortgage on real property and a security interest in
Fixtures and/or Farm Products, there is affixed hereto as Exhibit A-4 a
description of the mortgaged property and/or applicable real estate and the
name(s) of the record owner.

e.                             Certificate of Deposit.  The Borrower has granted
a security interest in a $700,000.00 Certificate of Deposit to be opened at the
Bank (the “Certificate of Deposit”).  Anything to the contrary herein,
notwithstanding, the Certificate of Deposit shall be used by the Bank only to
maintain current payments of interest in the event of a default.

f.                               Taxes.  The Borrower will pay promptly when due
all taxes and assessments upon the Collateral or for its use or operation or
upon this Agreement and any of the other Loan Documents.

g.                            Insurance.  With respect to all required insurance
policies and coverage, the Bank may act either in its name or as attorney for
the Borrower (for that purpose by these presents duly authorized and appointed
with full power of substitution and revocation) in obtaining, adjusting,
settling and canceling such insurance and endorsing any drafts in payment of any
loss.

h.                            Preservation of Collateral.  The Bank may, at its
election, discharge taxes and liens levied or placed on the Collateral, pay for
insurance on the Collateral and pay for the maintenance and preservation of the
Collateral.  The Borrower agrees to reimburse Bank on demand for any payment
made, or any expense incurred by the Bank pursuant to the foregoing
authorization, and in any event all such payments and expenses shall constitute
an Obligation hereunder.  If the Borrower fails to insure Collateral as required
by this Agreement or any of the Loan Documents, the Borrower shall pay to the
Bank on the date of such failure a nonrefundable fee for each such failure equal
to the sum of (i) $100 plus (ii) the amount of the insurance premium cost
incurred by the Bank.  Notwithstanding the foregoing, neither the charging or
payment of such fee nor this provision shall in any way be deemed to waive or
imply or constitute a basis for waiver of any default occasioned by Borrower’s
failure to comply with the insurance requirements of this Agreement or any of
the Loan Documents.

i.                                Possession and Use.  Other than with respect
to Collateral in which the Bank’s security interest is perfected by the Bank’s
possession thereof, such as instruments, documents, cash, bank accounts, etc.,
which so long as any of the Obligations remain outstanding and unpaid shall
remain in the possession of the Bank, until an Event of Default, the Borrower
may have possession of the Collateral, provided that the Borrower will not use
the Collateral in any unlawful manner or in a manner inconsistent with this
Agreement, the Loan Documents, or any policy of insurance thereon.

j.                                Power of Attorney.  The Borrower irrevocably
designates and appoints the Bank its true and lawful attorney with full power of
substitution and revocation to execute, deliver, and record in the name of the
Borrower all financing statements, amendments, continuation statements, title
certificate lien applications and other documents deemed by the Bank to be
necessary or advisable to perfect or to continue the perfection of the security
interests granted hereunder.

k.                             Reproduction as Financing Statement.  A carbon,
photographic, or other reproduction of a security agreement or a financing
statement is sufficient as a financing statement.

l.                                Remedies.  If an Event of Default occurs, the
Bank shall have the rights and remedies provided in this Agreement, including
without limitation in Part VII hereof.  In addition, the Bank may exercise and
shall have any and all rights and remedies accorded it by the UCC.  The Bank may
require the Borrower to assemble the Collateral and make it available to the
Bank at a place to be designated by the Bank which is reasonably convenient to
both parties.  The requirement of reasonable notice shall be met, if notice is
mailed, postage prepaid, to the Borrower or other person entitled thereto at
least ten (10) days (including non-business days) before the time of sale or
disposition of the Collateral.  The Bank at its option may have a receiver
appointed to take possession of the Collateral, to use and operate the
Collateral, to collect the profits and proceeds

 

4

--------------------------------------------------------------------------------


 

therefrom, and to apply the same as the court may direct.  The Borrower agrees
that the Bank’s legal remedies are inadequate and that the Bank shall be
entitled to obtain equitable relief upon the occurrence of an Event of Default. 
The Borrower shall pay to the Bank on demand all expenses, including reasonable
legal expenses and attorney’s fees (which may include costs allocated by the
Bank’s internal legal department), incurred or paid by the Bank in protecting or
enforcing any rights of the Bank hereunder, including its right to take
possession of the Collateral, storing and disposing of the same or in collecting
the proceeds thereof.

m.                          Inspection and Appraisal.  The Bank and its agents
and representatives (including without limitation appraisers, engineers, and
other professionals) shall, upon reasonable advance notice, have access to the
Borrower’s premises for the purpose of inspecting and appraising the Collateral
and/or performing environmental site assessments.  If an event of default has
occurred and is continuing, all fees and expenses incurred by the Bank in
connection with such inspections, appraisals and site assessments shall be
payable by the Borrower to the Bank upon demand, and until paid in full, shall
be secured by the Bank’s security interests.

 

VII.          EVENTS OF DEFAULT.

1.        Listing of Events of Default.  The happening of any of the following
events or conditions with respect to the Borrower, individually and
collectively, shall constitute an “Event of Default”:

 

a.                             any representation or warranty made herein or in
any report, certificate, financial statement or other instrument furnished in
connection with this Agreement or the Loan shall prove to be false or misleading
in any material respect;

b.                            failure to pay the principal of, or interest on,
the Note or any other indebtedness of the Borrower to the Bank, within fifteen
(15) days from the date the same or any installment thereof shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment or by
acceleration or otherwise;

c.                             default in the due observance or performance of
any other covenant, condition or agreement contained in this Agreement, any of
the other Loan Documents, or in any other agreement or document evidencing or
pertaining to Obligations, and such other default shall remain unremedied for
fifteen (15) days or, except for non-monetary default, if such compliance cannot
be effected within fifteen (15) days, Borrower commences such compliance within
the fifteen (15) days, and diligently and continuously pursues the same;

d.                            the acceleration of the maturity of any of the
Borrower’s indebtedness other than to the Bank;

e.                             involvement in financial difficulties as
evidenced by:

i.         an attachment made on the Borrower’s property or assets seeking a sum
in excess of $100,000.00 which remains unreleased for a period in excess of
sixty (60) days; or

ii.        the inability to pay its debts (including without limitation taxes)
generally as they become due; or

iii.       the appointment or authorization of a custodian as defined in the
Bankruptcy Code; provided, however, that in the case of the appointment of a
receiver in an involuntary proceeding such appointment continues in effect and
undischarged for a period of sixty (60) days; or

iv.       the entry of an order for relief in a voluntary case under any chapter
of the Bankruptcy Code; or

v.        the filing of an involuntary petition under any chapter of the
Bankruptcy Code, which petition remains undismissed for a period of sixty (60)
days; or

vi.       any other judicial modification or adjustment of the rights of
Borrower’s creditors;

f.                               final judgment for the payment in excess of an
aggregate of One Hundred Thousand Dollars ($100,000.00) shall be rendered
against the Borrower and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed;

g.                            the suspension of business for cause, other than
strike, casualty or other cause beyond the Borrower’s control and in the event
of such suspension for cause beyond the Borrower’s control, failure to resume
operations as soon as possible;

h.                            dissolution or termination of the legal existence
of the Borrower;

i.                                seizure, forfeiture or confiscation by any
federal or state governmental instrumentality of a material portion of the
assets of Borrower which shall not have been stayed for a period of sixty (60)
days;

j.                                if the Bank believes in good faith, at any
time, that either (a) the prospect of the Borrower’s (i) repayment of the Loan
or payment of any of its other obligations under the Loan Documents or
(ii) performance of its duties thereunder is impaired or (b) there is any
Material Adverse Change;

k.                             with respect to any guaranty and/or subordination
agreement included in the Loan Documents, the failure of the same to remain in
full force and effect until the Loan is paid in full and this Agreement is
terminated;

l.                                the existence of any liens for taxes due with
respect to the Property unless the liens are being contested in good faith and
adequate reserves have been deposited with the Bank, or construction lien claims
which have not been dismissed for 30 days or for which escrows, satisfactory in
amount to the Bank, have not been established by the Borrower; or

m.                          the default of the Borrower or any Guarantor under
any other obligation owed to the Bank, or any third party, now existing or
arising after the date of this Note.

 

2.                              Certain Cross-Defaults.  The happening of any
event or condition set forth in Article VII subsection 1(c), (e), (f), (l), or
(m) above, by the Borrower or any guarantor of the Loan shall likewise
constitute an Event of Default.

 

3.                              Acceleration.  If an Event of Default occurs,
the Bank may declare all Obligations to be immediately due and payable.

 

5

--------------------------------------------------------------------------------


 

VIII.                                  MISCELLANEOUS.

1.                              Waiver of Event of Default.  No delay in
accelerating the maturity of any Obligation shall affect the rights of the Bank
later to take such action with respect thereto, and no waiver as to one Event of
Default shall affect rights as to any other default.

 

2.                              Notices.  Except as otherwise specifically
provided for herein, any notice, demand or communication hereunder shall be
given in writing (including facsimile transmission or telex) and mailed or
delivered to each party at its address set forth below, or, as to each party, at
such other address as shall be designated by such party by a prior notice to the
other party in accordance with the terms of this provision.  Any notice to the
Borrower shall be sent as follows:   VIVUS, INC. AND VIVUS REAL ESTATE, LLC,
1172 Castro Street, Mountain View, CA 94040.  All notices hereunder shall be
effective upon the earliest to occur of (i) five (5) business days after such
notice is mailed, by registered or certified mail, postage prepaid (return
receipt requested), (ii) upon delivery by hand, (iii) upon delivery if delivered
by overnight courier (such delivery to be evidenced by the courier’s records),
and (iv) in the case of any notice or communication by telex or telecopy, on the
date when sent.

 

3.                              Survival.  This Agreement and all covenants,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall survive any making by the Bank of the Loan and
the execution and delivery of any Loan Documents and shall continue in full
force and effect until this Agreement is terminated and all the Obligations are
paid in full.

 

4.                              Legal Fees and Expenses; Additional Fees and
Charges. The Borrower will pay all reasonable expenses incurred by the Bank in
connection with the preparation of the Loan Documents, the making of the Loan,
and the enforcement of the rights of the Bank in connection with this Agreement,
any of the other Loan Documents and the Loan, including, but not limited to, the
reasonable fees of its counsel (which may include costs allocated by the Bank’s
internal legal department), plus the disbursements of said counsel.  Borrower
further agrees to pay to the Bank on demand all reasonable fees, costs and
expenses incurred by the Bank in connection with the administration of the Loan,
including, without limitation, overnight courier fees, lien search fees, and
filing and recording fees.

 

5.                              Choice of Law.  This Agreement and all the other
Loan Documents shall be construed in accordance with and governed by the local
laws (excluding the conflict of laws rules, so-called) of the State.

 

6.                              Written Modification and Waiver.  No
modification or waiver of any provision of this Agreement or of any of the other
Loan Documents nor consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be in writing, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice to or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in the same,
similar or other circumstances.

 

7.                              Accounting Practice.  All matters involving
accounting practice are to be determined both as to classification of items and
amounts in accordance with generally accepted principles of accounting practice
consistently applied by the Borrower’s accountants in the preparation of its
previous annual financial statements.

 

8.                              Documentation.  All documents required hereunder
shall be in form and substance reasonably satisfactory to the Bank.

 

9.                              Replacement Documents.  Upon receipt of an
affidavit of an officer of the Bank as to the loss, theft, destruction or
mutilation of the Note or any security document which is not of public record,
and, in the case of any such loss, theft, destruction, mutilation, upon
cancellation of such Note or other security document, the Borrower will issue,
in lieu thereof, a replacement note or other security document in the same
principal amount thereof and otherwise of like tenor.

 

10.                        Joint and Several Obligations.  If this Agreement is
signed by more than one Borrower, all obligations of the Borrowers are their
joint and several obligations, and all references to the Borrower herein shall
be deemed to refer to each of them, either of them, and all of them.

 

11.                        Unenforceability.  In the event any term or provision
of this Agreement or the application thereof to any person or circumstance
shall, to any extent, be held invalid or unenforceable, the remainder of this
Agreement or the application of such term or provision to persons or
circumstances other than those to which it is held invalid or unenforceable,
shall be valid and enforceable to the fullest extent permitted by law.

 

12.                        Cumulative Remedies; Setoff. The rights and remedies
provided the Bank in this Agreement and in the other Loan Documents shall be
cumulative and shall be in addition to and not in derogation of any rights or
remedies provided the Bank in any other document, instrument or agreement or
under applicable law or otherwise, and may be exercised concurrently or
successively. The Borrower hereby grants to the Bank, a continuing lien,
security interest and right of setoff as security for all liabilities and
obligations to the Bank, whether now existing or hereafter arising, upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of the Bank.  Except for the
Certificate of Deposit, at any time, without demand or notice (any such notice
being expressly waived by the Borrower), the Bank may setoff the same or any
part thereof and apply the same to any liability or obligation of the Borrower
and any guarantor even though unmatured and regardless of the adequacy of any
other collateral securing the Loan. ANY AND ALL RIGHTS TO REQUIRE THE BANK TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER

 

6

--------------------------------------------------------------------------------


 

PROPERTY OF THE BORROWER OR ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED.

 

13.                        Special Provisions.  A)  the Borrower shall pay to
the Bank, each month, together with its monthly payment of principal and
interest, an amount equal to one twelfth (1/12) of the annual property taxes on
the Properties set forth on Exhibit A-4, attached hereto.  No interest shall be
paid on the amount held in escrow for the property taxes.  Furthermore, an
amount equal to two (2) months of the annual property taxes is due at closing. 
B) The Borrower may, in its sole discretion, release certain of the collateral,
provided, that the Borrower pay a one (1%) percent prepayment premium and the
Bank receives a payment reducing the loan in an amount equal to forty (40%)
percent of the initial appraised value and the remaining parcel has a loan to
value not less than sixty (60%) percent of the remaining balance of the loan.
C)  At the time the Bank provides each individual release of mortgage, the
Borrower shall pay a fee in an amount equal to $5,000.00 per release.

 

14.                        Assignments and Participations; Credit Reporting. 
The Borrower agrees that the Bank shall have the right at all times to sell all
or any portion of the Loan and all Loan Documents, and to grant one or more
participations in the Loan and in all Loan Documents.  In connection therewith,
the Borrower hereby irrevocably authorizes the Bank to deliver to each such
purchaser, participant and prospective purchaser and prospective participant
originals and copies of all Loan Documents and all financial statements and
other credit and factual data from time to time in the Bank’s possession which
relate to the Borrower and/or all guarantors, if any, of the Loan.  The Borrower
further agrees that the Bank shall have the right at all times to disclose and
report to credit reporting agencies and credit rating agencies such information
pertaining to the Borrower and/or all guarantors, if any, as is consistent with
the Bank’s policies and practices from time to time in effect.

 

15.                        Maximum Rate of Interest.  All provisions of this
Agreement are expressly subject to the condition that in no event , whether by
reason of acceleration of the maturity of the Loan or otherwise, shall the
amount paid or agreed to be paid to the Bank hereunder and deemed interest under
applicable law exceed the maximum rate of interest on the unpaid principal
balance of the Loan allowed by applicable law (the “Maximum Allowable Rate”),
which shall mean the law in effect on the date of this Agreement, except that if
there is a change in such law which results in a higher Maximum Allowable Rate
being applicable to this Agreement, then this Agreement shall be governed by
such amended law from and after its effective date.  In the event that
fulfillment of any provision of this Agreement results in the interest rate
hereunder being in excess of the Maximum Allowable Rate, the obligation to be
fulfilled shall automatically be reduced to eliminate such excess.  If,
notwithstanding the foregoing, the Bank receives an amount which under
applicable law would cause the interest rate set forth in this Agreement to
exceed the Maximum Allowable Rate, the portion thereof which would be excessive
shall automatically be applied to and deemed a prepayment of the unpaid
principal balance of the Loan and not a payment of interest.

 

16.                        Pledge to Federal Reserve. The Bank may at any time
pledge or assign all or any portion of its rights under the Loan Documents
[including any portion of the promissory note] to any of the twelve (12) Federal
Reserve Banks organized under Section 4 of the Federal Reserve Act, 12 U.S.C.
Section 341.  No such pledge or assignment or enforcement thereof shall release
the Bank from its obligations under any of the Loan Documents.

 

17.                        WAIVER OF JURY TRIAL.  THE BORROWER WAIVES ANY RIGHTS
IT MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS, AND AGREES THAT ANY SUCH DISPUTE
SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.

 

18.                        Jurisdiction and Venue.  The Borrower irrevocably
consents that any legal action or proceeding against it or any of its property
with respect to any matter arising under or relating to this Agreement and the
other Loan Documents may be brought in any court of the State, or any Federal
Court of the United States of America located in the State, as the Bank may
elect, and by execution and delivery of this Agreement the Borrower hereby
submits to and accepts with regard to any such action or proceeding, for itself
and in respect of its property, generally and unconditionally, the jurisdiction
of the aforesaid courts.  The Borrower further irrevocably consents to the
service of process in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to the Borrower at its
address set forth herein.  The foregoing, however, shall not limit the Bank’s
rights to serve process in any other manner permitted by law or to bring any
legal action or proceeding or to obtain execution of judgment in any other
jurisdiction.  The Borrower irrevocably waives any objection which it may now or
hereafter have to the laying of the venue of any suit, action or proceeding
arising out of or relating to this Agreement and the other Loan Documents, and
further irrevocably waives any claim that the State is not a convenient forum
for any such suit, action or proceeding.

 

19.                        Presentment; Etc. The Borrower waives presentment,
notice of dishonor, protest, notice of non-payment, demand and other notice of
any kind.

 

20.                        Debit.  The Borrower hereby irrevocably authorizes
the Bank and any subsequent holder of the Note, both before and after demand, to
debit any of the Borrower’s business accounts maintained with the Bank (or
subsequent holder) for all sums (including without limitation principal,
interest, late fees, and other fees) payable from time to time under this
Agreement and the other Loan Documents.  In addition, if the Borrower has signed
a separate authorization, the Bank is authorized to initiate ACH debit transfers
for the Loan payments and on the business account(s) specified in the
authorization.  These provisions

 

7

--------------------------------------------------------------------------------


 

shall not obligate the Bank to create or allow any overdraft, and such authority
shall not relieve the Borrower of the obligation to assure that payments are
made when due.

 

21.                        Integration.  The Loan Documents supersede all prior
agreements between the parties with respect to the Loan, whether oral or
written, including, without limitation, all correspondence between counsel for
the respective parties.  The Loan Documents constitute the entire agreements
between the parties with respect to the Loan, and the rights, duties, and
obligations of the parties with respect thereto.

 

22.                        Lender Liability.  The Bank shall not be liable for
any loss sustained by any party resulting from any action, omission, or failure
to act by the Bank, whether with respect to the exercise or enforcement of the
Bank’s rights or remedies under the Loan Documents, the Loan, or otherwise,
unless such loss is caused by the actual willful misconduct of the Bank
conducted in bad faith.  IN NO EVENT SHALL THE BANK EVER BE LIABLE FOR
CONSEQUENTIAL OR PUNITIVE DAMAGES, ANY RIGHT OR CLAIM THERETO BEING EXPRESSLY
AND UNCONDITIONALLY WAIVED.

 

23.                        Bank’s Decisional Standards.  To the extent that
applicable laws require the Bank’s actions or decisions under the Loan Documents
to be conducted in good faith, the term “good faith” shall be defined (using a
subjective standard) as honesty in fact with regard to the conduct or
transaction concerned based upon the facts and circumstances actually known to
the individual(s) acting for the Bank, and such requirement may be satisfied by
reliance upon the advice of attorneys, accountants, appraisers, architects,
engineers, or other qualified professionals.

 

24.                        Descriptive Headings; Context.  The captions in this
Agreement are for convenience of reference only and shall not define or limit
any provision.  Whenever the context requires, reference in this Agreement to
the neuter gender shall include the masculine and/or feminine gender, and the
singular number shall include the plural, and, in each case, vice versa.

 

25.                        Acknowledgment of Copy.  The Borrower acknowledges
that it has received a fully executed copy of this Agreement.

 

IN WITNESS WHEREOF, the Borrower and the Bank, by persons duly authorized, have
executed this Agreement as of January 4, 2006.

 

ATTEST OR WITNESSED BY:

BORROWER:

 

 

 

 

 

 

 

 

Vivus, Inc., a Delaware Corporation

 

 

 

 

 

 

By:

/s/ Jay Samuels

 

By:

/s/ Timothy E. Morris

 

Jay Samuels, Esq.

Timothy E. Morris, Vice President Finance

 

and Chief Financial Officer

 

 

 

 

 

 

 

Vivus Real Estate, LLC,

 

a New Jersey Limited Liability Company

 

 

 

 

 

 

By:

/s/ Jay Samuels

 

By:

/s/ Timothy E. Morris

 

Jay Samuels, Esq.

Vivus, Inc., a Delaware Corporation, Sole Member
Timothy E. Morris, Vice President Finance
and Chief Financial Officer

 

 

 

 

 

Crown Bank, N.A.

 

 

 

 

 

 

 

By:

 

 

 

Name:

Patricia J. Downs

 

Title:

Vice President

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

Additional Covenants

 

None

 

EXHIBIT A-2

 

Prior Security Interests in Collateral

 

None

 

EXHIBIT A-3

 

Location of Equipment

 

None

 

Location of Inventory

 

None

 

Offices Containing Records of Accounts

 

None

 

EXHIBIT A-4

 

Description of Real Estate

 

735 and 745 Airport Road, , Block 1160.01, Lots 229 and 232, Lakewood, Ocean
County, NJ

 

Name(s) of Record Owner

 

VIVUS REAL ESTATE LLC

 

9

--------------------------------------------------------------------------------